EX-99.23(h)(17) Amendment to Transfer Agency Services Agreement between JNL Investors Series Trust and Jackson National Asset Management, LLC Amendment made as of this 15thday of July, 2009, by and between JNL Investors Series Trust, a Massachusetts business trust (the “Trust”), and Jackson National Asset Management, LLC, a Michigan limited liability company (“JNAM”). Witnesseth Whereas, the Trust and JNAM entered into a Transfer Agency Agreement (“Agreement”) dated November 1, Whereas, the Trust is empowered to issue Shares of in separate Funds (“Fund”), each such Fund, pursuant to Section 18(f)(2)of the 1940 Act, being preferred over all other Funds in respect of the assets specifically allocated to such Funds. Whereas, under the terms of the Agreement, JNAM to renders the transfer agency and other services contemplated hereby with respect to each Fund of Shares and the owners of record thereof and JNAM is willing to render such services. Whereas, pursuant to the liquidation of certain Funds from the Trust, the following Funds need to be removed from the Agreement: Jackson Perspective Core Equity Fund Jackson Perspective Large Cap Value Fund Jackson Perspective Mid Cap Value Fund Jackson Perspective Small Cap Value Fund Jackson Perspective Asia Pacific ex-Japan Bond Fund Jackson Perspective Asia ex-Japan Fund Jackson Perspective Asia ex-Japan Infrastructure Fund Jackson Perspective China-India Fund Jackson Perspective Emerging Asia ex-Japan Fund Jackson Perspective Japan Fund Jackson Perspective Asian Pacific Real Estate Fund Jackson Perspective European 30 Fund Jackson Perspective Pacific Rim 30 Fund Jackson Perspective Global Basics Fund Jackson Perspective Global Leaders Fund Jackson Perspective Pan European Fund Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Exhibit A to the Agreement is hereby deleted and replaced in its entirety with Exhibit A dated July 15, 2009, attached hereto. 2. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In
